Citation Nr: 0730925	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which found that new and material 
evidence had not been received to reopen a claim of service 
connection for a low back disability.  In a November 2004 
decision, the Board found that new and material evidence had 
been received to reopen the claim and remanded the reopened 
claim for further development.  In a June 2006 decision, the 
Board denied service connection for a low back disability.  

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court granted a Joint Motion for Partial Remand 
and remanded the low back disability issue back to the Board.

In accordance with the Court's Order, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

Pursuant to the Joint Motion, the Board finds that this claim 
must be remanded to the AMC for additional development.

The parties agreed in the Joint Motion that the Board relied 
on an insufficient examination report to deny the claim and 
misconstrued the examiner's findings in that report and also 
failed to apply the holding of the United States Court of 
Appeals for the Federal Circuit in Jandreau v. Nicholson, No. 
07-7029, slip op. at 7-8 (Fed. Cir. July 3, 2007) (citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
new duty to notify and assist letter, 
compliant with current VA law and 
regulations and case law.

2.  Copies of updated treatment records 
pertaining to the low back, covering the 
period from October 25, 2003, to the 
present, should be obtained and added to 
the record.

3.  The veteran should be scheduled for 
an appropriate VA examination of the low 
back, to determine the current nature, 
date of onset, and etiology of low back 
disability.  All indicated tests should 
be conducted.  The examiner should obtain 
and record a complete history from the 
veteran.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report must reflect that such a review of 
the claims folder was conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the current low back disability is 
of service onset or otherwise related 
thereto, to include a determination as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current low back disorder pre-existed 
the development of right knee disability 
and right knee disability resulted in an 
exacerbation of low back disability.  The 
examiner should attempt to determine the 
date of onset of low back disability.  In 
this regard, the examiner's attention is 
directed to the report of the May 31, 
2005, VA examination and October 2003 and 
December 2004 records from Charles J. 
Breen, M.D.  The examiner should attempt 
to reconcile his/her opinions from those 
expressed by the May 2005 VA examiner and 
Dr. Breen, to the extent possible.  A 
complete rationale should be provided for 
all opinions expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record, specifically considering the 
matters raised in the Court's Joint 
Motion for Partial Remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
cases and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

